Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1. Claims 16-28 in the reply filed on 05//26/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 – 18, and 24 – 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5164265(US’265).
Regarding claim 16, US’265 discloses that abrasive products (abrasive article) are normally prepared by coating one surface of a substrate (read on backing) with a first binder layer having adhesive properties, often referred to in the art as the "make". Particles of abrasive material are applied to the coated substrate and partially embedded therein (read on abrasive layer). A layer of a second binder, often referred to as the "size", is then applied to the material. The thickness of the second binder layer regulates the amount of the abrasive material extending above the binder medium. Anti-loading materials have generally been included in a further optional layer, referred to in the art as the "supersize"(read on the supersize coat). See col. 2, lines 27-28
US’265 discloses that the size and supersize coatings are fully compatible with conventional anti-loading additives and advantageously may include one or more additives known to the art. A preferred additive comprises the salt of a fatty acid such as calcium stearate. See col.5. lines 46-54 and col. 6, lines 23-29.
 US’265 discloses that supersize binder material may comprise any water-soluble or water-dispersable binder known to the art. Suitable binders include methyl cellulose, sodium carboxymethyl cellulose and more preferably an acrylic homopolymer or co-polymer latex. In a most preferred embodiment, the supersize binder comprises a styrene-acrylate co-polymer latex, commercially available from Vinyl Products Limited, under the trade designation VINACRYL 71322. See col.5, lines 20-25 and lines 40-45
Although US’265 is silent that the styrene-acrylate latex is an ammonium salt of a styrene acrylic polymer, it does teach that supersize binder material may comprise any water-soluble or water-dispersable binder known to the art and any water-soluble or water-dispersable binder known to the art and the suitable binders include formaldehyde based resins, such as amine formaldehydes, (e.g. melamine formaldehyde and urea formaldehyde), phenol formaldehyde, epoxy resins and blends thereof. US’265 further teaches that UF hardener (aqueous ammonium chloride/ammonia) is used together with urea formaldehyde. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Thus, the supersizing coating comprising Urea formaldehyde, UF hardener (aqueous ammonium chloride/ammonia) and styrene-acrylate co-polymer latex is read on the claimed ammonium salt of a styrene acrylic polymer. It has been held that “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”. See example 7.
Regarding claim 17, surfactant is not required in the teaching of US’265.
Regarding claim 18, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, it is expected that the polymer of US’265 has the claimed properties.
Regarding claim 24, US’265 discloses that the fatty acid salt (calcium stearate) is normally only added to the supersize coating and generally comprises from 40 to 99%, preferably 50 to 98% by weight of the total solids of the composition. See col.5, lines 49-54.
Regarding claims 25 – 27, US’265 discloses that Supersize coatings are generally formulated that the binder generally comprises at least 0.5%, more preferably 1 to 80%, of the total solids of the composition. See col.5, lines 10-15.
Regarding claim 28, the Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Claim(s)s 19 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5164265(US’265) as applied to claim 16 above, and further in view of US5342419(US’419).
Regarding claim 19, US’265 disclose the abrasive article set forth above. But it is silent about using clay as applicant set forth in the claim.
US’419 discloses a dispersion comprising clay particles can be used as a supersize coating, i.e., the adhesive coating over the size coating. Clays may be generally described as hydrated silicates of aluminum, magnesium, or iron. They usually exhibit a sheet-like, platy structure, typically consist of very fine particles, and usually contain impurities such as quartz, carbonates, or sulfides which are nonclay-like. Three particularly preferred clays for use in the invention are kaolin, calcined (amorphous) kaolin, and montmorillonite (bentonite). Clay particles preferably range in average particle size between about 0.1 micrometer to about 5 micrometers. Coatable dispersions preferably comprise on a dry weight basis from about 1 to about 50 weight percent clay particles, more preferably from about 5 to about 30 weight percent clay particles. See col. 6, lines 45-49; col. 8, line 66-col.9, line 35; col. 14, lines 5 – 7.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine to use clay as applicant set forth in the claim, motivated by the fact that US’419 discloses that the clay particles can be used in the supersizing (col. 14, lines 5-6) and US’265 discloses that supersizing can include one or more additive known in the art (col. 6, lines 30-33).
Regarding claim 20, US’419 discloses that clays may be generally described as hydrated silicates of aluminum, magnesium, or iron. They usually exhibit a sheet-like, platy structure, typically consist of very fine particles, and usually contain impurities such as quartz, carbonates, or sulfides which are nonclay-like. The clay can be montmorillonite. See col. 6, lines 45-49; col. 8, line 66-col.9, line 35; col. 14, lines 5 – 7.
Regarding claims 21- 22, US’419 discloses that clays may be generally described as hydrated silicates of aluminum, magnesium, or iron. They usually exhibit a sheet-like, platy structure, typically consist of very fine particles, and usually contain impurities such as quartz, carbonates, or sulfides which are nonclay-like. Three particularly preferred clays for use are kaolin, calcined (amorphous) kaolin, and montmorillonite (bentonite). See col. 6, lines 45-49; col. 8, line 66-col.9, line 35; col. 14, lines 5 – 7. It is known in the art that bentonite is a complex hydrated aluminum silicate with exchangeable cationic components: (Al, Fe, Mg) Si4O10 (OH)2 (Na,Ca).
Regarding claim 23, US’419 discloses that clay particles preferably range in average particle size between about 0.1 micrometer to about 5 micrometers. See col. 6, lines 45-49; col. 8, line 66-col.9, line 35; col. 14, lines 5 – 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731